Citation Nr: 0922078	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  04-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Mississippi Veterans 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran had a hearing before the 
Board in January 2006 and the transcript is of record.

The Board notes the Veteran also perfected an appeal as to 
entitlement to service connection for bilateral foot 
disabilities.  During the pendency of this appeal, the claim 
was granted in a March 2009 rating decision.  In light of the 
full benefit sought on appeal being granted by the RO, the 
claim is no longer before the Board here.  

The Board further notes the RO reopened the Veteran's back 
claim in a March 2009 Supplemental Statement of the Case 
(SSOC) and denied the issue on the merits.  Regardless of the 
RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the 
reopening of the previously denied claim. See Barnette v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above.


FINDINGS OF FACT

1.  A February 1991 Board decision was the last final 
decision denying the Veteran's claim for entitlement to 
service connection for a back disability finding no evidence 
of a chronic disability related to any aspect of his military 
service. 

2.  Evidence received since the February 1991 Board decision 
raises a reasonable possibility of substantiating the claim 
and, therefore, the claim is reopened. 

3.  The Veteran currently has lumbar degenerative disc 
disease, spondylosis and scoliosis, but there is no probative 
and competent evidence indicating a causal link between his 
diagnoses and any incident of his military service, to 
include his service-connected bilateral plantar 
hyperkeratosis.


CONCLUSIONS OF LAW

1.  The February 1991 Board decision that denied the 
Veteran's claim of entitlement to service connection for a 
back disability is final; new and material evidence has been 
received, and the claim for service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156; 20.1100 (2008).

2.  The Veteran's spine condition is not proximately due to 
or the result of any direct incident of his military service 
or secondary to any service-connected disease or injury, to 
include bilateral plantar hyperkeratosis, nor may his spine 
condition be presumed to have occurred therein.  38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 and 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2002, September 2002, May 2006, 
January 2008 and January 2009.  Those letters advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2006, 2008 and 2009 letters told the Veteran 
how disability ratings and effective dates are determined. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The Board notes there are additional notice requirements 
applicable to claims to reopen such as the claim here.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  No 
such letter was provided, but since the claim of service 
connection for a low back disability is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service or attributed to his service-connected 
bilateral feet disabilities.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  Further examination or opinion is not 
needed on the back claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran's claim was previously before the Board in 
February 1991, which denied the claim finding no competent 
evidence indicative of a chronic disability related to an in-
service incident. Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100(a).  Therefore, the February 1991 Board 
decision is final.

Only evidence presented since the last final denial on any 
basis (either on the merits, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the February 1991 decision, the relevant 
records included the Veteran's service treatment records, 
indicating two complaints of back pain, an August 1989 VA 
examination finding the Veteran's symptoms of traumatic 
osteoarthritis are likely related to his painful feet, an x-
ray report from 1989 indicating scoliosis but no other 
abnormality, and other private treatment records indicating 
treatment for various bilateral feet disabilities.  

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board last denied the Veteran's claim on the merits in 
February 1991 finding a lack of competent and probative 
medical evidence of a chronic back disability associated with 
the Veteran's in-service complaints of back pain or any other 
incident of service.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that 
the Veteran has a current diagnosis of a back disability 
related to some incident of service. 

The Veteran claims that he has chronic low back pain since 
his military service due to his abnormal gait caused by foot 
pain.  The Veteran was service-connected for bilateral 
plantar hyperkeratosis in a March 2009 rating decision. 

The Board notes service-connection may also be established 
for any disability which is proximately due to or the result 
of a service-connected disease or injury. See 38 C.F.R. § 
3.310. 

Again, for evidence to be new and material in this matter, it 
would have to tend to show that the Veteran has a current 
back diagnosis related to his military service (or a service-
connected condition).  
 
The bulk of the medical evidence of record indicates 
consistent, periodic complaints of low back pain since the 
Veteran's separation from the military.  Specifically, the 
Veteran was extensively treated by private physicians for his 
bilateral feet.  Within those records, the Veteran also 
complained of back pain secondary to his abnormal gait from 
painful feet.  Although the complaints were noted in records 
dated 1985, 1987 and 1996, no actual back disability was 
diagnosed.  Similarly, the Veteran was afforded a VA 
examination in August 1989 where the examiner noted symptoms 
of traumatic osteoarthritis of the spine likely related to 
painful feet, but on x-ray could not confirm arthritis.  
Rather, x-rays at that time merely revealed scoliosis.

The Veteran was recently afforded a VA examination in March 
2009 where the examiner provided a detailed and thorough 
examination and opinion.  The examiner ultimately diagnosed 
the Veteran with lumbar degenerative disc disease (DDD) and 
spondylosis, but did not find any compelling evidence that 
these conditions were related to his feet or any other 
incident of service.  

Although conflicting, the new evidence shows at least one 
medical opinion indicative of a current diagnosis and many 
other records indicating the possibility that the Veteran's 
low back complaints are related to his service-connected 
bilateral feet disabilities.  Accordingly, the new evidence 
received subsequent to February 1991 is new and material and 
serves to reopen the claim for service connection for a low 
back disability.  The Board may now consider whether service-
connection is warranted for a low back disability.

Service Connection (Low Back)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of arguable arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

As indicated above, the Veteran alleges he has suffered with 
chronic back pain since his military service.  The Veteran 
alleges his chronic back pain is exacerbated by his bilateral 
feet disabilities.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

As indicated in the introduction, the Veteran was service 
connected for bilateral feet disabilities in a March 2009 
rating decision.  The Veteran's service treatment records, 
moreover, show extensive complaints, treatment and diagnoses 
for various bilateral foot conditions.  The Veteran also 
complained of back pain two times in May 1969.  The first 
time, the Veteran complained of low back pain indicating a 
previous injury to his back in 1966 (prior to the military) 
playing football.  The Veteran complained of upper back pain 
where the examiner noted tenderness, but no muscle spasm.  At 
that time, the Veteran was diagnosed with muscle strain of 
the back.  The remainder of the Veteran's two years of 
service are completely silent as to complaints, treatment or 
diagnoses of any back condition.  The Veteran's March 1971 
separation examination, moreover, indicates no back 
abnormalities.  Although the Veteran suffered some muscle 
pains in the back early on in his military service, it is 
clear from the medical records that the complaints were acute 
and transitory and did not result in a chronic back 
condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry is whether the Veteran's current back diagnoses are 
related to his in-service treatment, his service-connected 
bilateral feet disabilities or any other incident of service.  
The Board concludes they are not.

After service, it is clear the Veteran continuously 
complained of both back and bilateral foot pain.  The Veteran 
was afforded a VA examination in August 1989 were the 
examiner opined the Veteran had symptoms of traumatic 
osteoarthritis of the low back likely related to his altered 
gait due to painful feet.  On x-ray, however, arthritis was 
not confirmed.  Rather the only abnormality found was 
scoliosis.

The Board notes, to the extent the Veteran is alleging 
entitlement to service connection for his scoliosis 
specifically, the claim must fail as a matter of law.  That 
is, scoliosis is considered a congenital or developmental 
condition and, under the law such conditions are not injuries 
or diseases and generally may not be service connected as a 
matter of express VA regulation.  38 C.F.R. § 3.303(c), 4.9.   
 
Although the 1989 examiner provided a favorable opinion at 
first glance, the Veteran was not actually confirmed to have 
traumatic osteoarthritis of the low back and, therefore, the 
opinion was based on incorrect factual premises.  Indeed, the 
Board notes there is no medical evidence that the Veteran 
currently has traumatic osteoarthritis.  Accordingly, the 
Board does not find the opinion probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on incomplete or inaccurate factual premise are not 
probative).

Similarly, private treatment records obtained in conjunction 
with the Veteran's disability benefits from the Social 
Security Administration (SSA) disability indicate the 
Veteran's primary disabilities are related to his feet, with 
complaints of back pain.  In July 1985, Dr. Tanksley, a 
private orthopedist, noted the Veteran's complaints of back 
pain secondary to an abnormal gait, but focused his medical 
opinion on the Veteran's bilateral feet disabilities.  In 
November 1987, Dr. Blaylock provided an examination report 
also focusing mainly on the Veteran's feet ailments, but 
noting some minimal limitation of motion of the spine and 
some para-vertebral muscle spasms.  Dr. Adams, a private 
doctor, also commented on the Veteran's back in a May 1996 
examination report noting the Veteran's complaints of back 
pain secondary to his feet.  At that time, Dr. Adams merely 
diagnosed the Veteran with chronic low back pain. 

VA outpatient treatment records from 1999 to 2009 are 
noticeably silent as to any complaints, treatment or 
diagnoses of a back condition.

In short, the medical evidence indicates the Veteran indeed 
complained of chronic low back pain throughout time secondary 
to feet pain, but no medical professional ever diagnosed the 
Veteran with a chronic back disability (other than 
scoliosis).  The bulk of the Veteran's medical records show 
continuous treatment for his feet with periodic complaints of 
back pain.

The Veteran was afforded a VA examination in March 2009 to 
ascertain if the Veteran has a back disability related to his 
military service, to include his bilateral foot disability.  
The examiner confirmed on x-ray the Veteran suffered from 
lumbar degenerative disease (DDD) and spondylosis.  In regard 
to etiology, the examiner thoroughly detailed all the medical 
evidence found in the claims folder, but ultimately opined as 
follows:

I do not find any compelling evidence that his 
back condition is related to his service.  He has 
lumbar [DDD] and spondylosis which are age related 
changes and are not due to any incident or 
occurrence in the service and did not develop as a 
result of the [V]eteran's foot problems.

The Board finds the opinion compelling.  The rationale is 
thoroughly explained provided with a detailed synopsis of all 
the historical medical evidence as well as a complete 
physical examination.  Also compelling, although other 
doctors have noted the Veteran's chronic back pain through 
the years, no medical professional has ever linked a 
confirmed back diagnosis with any incident of his military 
service, to include his service-connected bilateral feet 
disabilities. 

The Board has considered the Veteran's contentions and 
medical support indicating chronic back pain since separation 
from the military.  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  However, for service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

In this case, the Veteran's claim fails on the lack of a 
competent and probative medical opinion providing a medical 
nexus between the symptomatology and any incident of his 
military service, to include his service-connected bilateral 
feet disabilities. 

Other than scoliosis, the medical evidence does not indicate 
an actual diagnosis of any back disability until decades 
after service.  That is, although it is well-documented that 
the Veteran complained of periodic back pain, complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In March 2009, a VA examiner did diagnose the Veteran with 
back disabilities, but after an accurate and very detailed, 
very thorough and accurate synopsis of the Veteran's medical 
history, the examiner concluded the Veteran's current 
diagnoses were more likely age related and not due to any 
incident in the service or as a result of the Veteran's foot 
problems.  

For these reasons, the Board concludes service connection is 
not warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a back disability, also 
claimed as secondary to service-connected bilateral feet 
disabilities, the claim is reopened, and, to that extent 
only, the appeal is granted.

Entitlement to service connection for a back disability, also 
claimed as secondary to service-connected bilateral feet 
disabilities, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


